Citation Nr: 0932690	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  09-01 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
based upon legal status as a veteran.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The appellant claims that he had recognized active military 
service with the United States Armed Forces in the Far East 
(USAFFE) from December 1941 to July 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant did not have the requisite service to render 
him eligible for VA benefits. 38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.9, 3.40, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks to establish his entitlement to VA 
compensation and pension benefits.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any Veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).

A Philippine Veteran is limited by law to the award of a 
narrowly defined set of benefits.  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances, except 
for those inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  38 U.S.C.A.         § 107(b); 38 
C.F.R. § 3.40(a), (b).

Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States, also referred to as United States Armed Forces in the 
Far East (USAFFE) and includes recognized guerilla service, 
is qualifying service for compensation, dependency and 
indemnity compensation, and burial allowance.  However, it is 
not qualifying service for VA pension benefits.  38 U.S.C.A. 
§§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla 
service and reenlistments of Philippine Scouts in the Regular 
Army from October 6, 1945 to June 30, 1947 are also not 
included for pension benefits.  See 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203.

Importantly, only service department records can establish if 
and when a person has qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate U.S. service department under the following 
conditions: (1) the evidence is a document issued by the 
United States service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)

In April 2008, the National Personnel Records Center (NPRC) 
indicated that the appellant has no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, or in the service of the U.S. Armed Forces.  In 
cases such as these, where the law is dispositive, the claim 
must be denied because of the lack of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The appellant has submitted evidence showing that the 
Philippine government has recognized him as a veteran for its 
purposes.  However, the Philippine government has its own 
regulations and laws that permit the recognition of military 
service not recognized by the U.S. Army.  The Philippine 
government's findings are not binding on VA or the NPRC.

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that the appellant does not meet the basic eligibility 
requirements for VA benefits.  The law is clear.  The service 
department indicates that the appellant did not have service 
with the USAFFE, and the appellant does not contend that he 
served with the active military, naval or air service of the 
United States (i.e. the actual Army, Navy, Marines or Air 
Force) at any point.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of a letter dated 
November 2007.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
appellant has not identified any additional relevant records.  
Moreover, he does not contend that he served with any 
component of the U.S. military, naval or air service.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the 
appellant has failed to establish status as a veteran, a 
medical examination or opinion would not substantiate the 
appellant's claim.  As such, it is not prejudicial to the 
appellant to proceed to adjudicate the claim on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

For these reasons the Board finds that VA has satisfied its 
duty to notify and the duty to assist in this case.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2008); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

ORDER

Entitlement to benefits based upon status as a veteran is not 
warranted.  The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


